Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 1 of 36



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


   IN RE: ZANTAC (RANITIDINE)                                                          MDL NO. 2924
   PRODUCTS LIABILITY                                                                   20-MD-2924
   LITIGATION
                                                           JUDGE ROBIN L. ROSENBERG
                                                  MAGISTRATE JUDGE BRUCE E. REINHART

   _______________________________/

   THIS DOCUMENT RELATES TO: ALL CASES

                                        PRETRIAL ORDER #1
                                       Setting Initial Conference

          It appearing that civil actions listed on Schedule A, attached hereto, which were transferred

   to this Court by order of the Judicial Panel on Multi District Litigation pursuant to its order of

   February 6, 2020 merit special attention as complex litigation, the following Order is issued:

          1.        INTRODUCTION—The Court recognizes the competence and experience needed

   to litigate a case of this nature. However, the highest levels of competence and experience alone

   will not necessarily result in a just and efficient resolution of this litigation. The manner in which

   the attorneys comport themselves by remaining professional and courteous at all times is

   imperative; the attorneys likely will be working together for some time in the future with work

   becoming progressively more complicated and exacting. The Manual for Complex Litigation

   recognizes that judicial involvement in managing complex litigation does not lessen the duties and

   responsibilities of the attorneys. To the contrary, the added demands and burdens of this type of

   litigation place a premium on professionalism and require counsel to fulfill their obligations as

   advocates in a manner that will foster and sustain good working relations among fellow counsel

   and the Court.
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 2 of 36



           2.      APPLICABILITY OF ORDER—Prior to the Initial Conference and entry of a

   comprehensive order governing all further proceedings in this case, the provisions of this Order

   shall govern the practice and procedure in those actions that were transferred to this Court by the

   Judicial Panel on Multi District Litigation pursuant to its order of February 6, 2020. This Order

   also applies to all related cases filed in all sections of the Southern District of Florida and will also

   apply to any “tag-along actions” filed in, removed to, or transferred to this Court.

           3.      CONSOLIDATION—The civil actions listed on Schedule A are consolidated for

   pretrial purposes. Any “tag-along actions” filed in, removed to, or transferred to this Court, or

   directly filed in the Southern District of Florida, will automatically be consolidated with this action

   without the necessity of future motions or orders. This consolidation, however, does not constitute

   a determination that the actions should be consolidated for trial, nor does it have the effect of

   making any entity a party to any action in which he, she, or it has not been named, served, or added

   in accordance with the Federal Rules of Civil Procedure.

           4.      DATE OF INITIAL CONFERENCE AND AGENDA FOR CONFERENCE—

   Matters relating to pretrial and discovery proceedings in these cases will be addressed at an Initial

   Conference to be held on March 20, 2020 at 9:00 a.m. in Courtroom 1, Paul G. Rogers United

   States Courthouse, 701 Clematis Street, West Palm Beach, Florida. Counsel are expected to

   familiarize themselves with the Manual for Complex Litigation, Fourth (“MCL 4th”) and be

   prepared at the Initial Conference to suggest procedures that will facilitate the expeditious,

   economical, and just resolution of this litigation. The items listed in MCL 4th Sections 22.6, 22.61,

   22.62, and 22.63 shall, to the extent applicable, constitute a tentative agenda for the Initial

   Conference. Counsel shall confer and seek consensus to the extent possible with respect to the

   items on the agenda, including a proposed discovery plan, amendment of pleadings, consideration

                                                       2
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 3 of 36



   of any class action allegations, and motions, and be prepared to discuss the mode of trial. If the

   parties have any suggestions as to any case management orders or additional agenda items, these

   shall be filed in this case as a “Notice of Filing Suggested Case Management Orders and/or

   Additional Agenda Items” on or before March 6, 2020.

           5.      INITIAL CENSUS—The Court is interested in generating an initial census in this

   litigation in helping to manage the case from the outset. In the interest of seeking a useful census

   as soon as possible, the parties shall confer in advance of the Initial Conference and be prepared

   to discuss their joint proposal for the content and timing of the initial census in this litigation. The

   Court will form a very small Initial Census Team, comprised of individuals with unique insights

   on how best to organize and implement data analytics in this case. Any person interested in serving

   on the Initial Census Team on behalf of the plaintiffs shall file a one-page application, including

   the person’s role in the case and the reasons for wanting to serve on the Initial Census Team

   specifically (as opposed to leadership more generally), as a “Notice of Filing Application to Serve

   on Initial Census Team” by no later than February 20, 2020. The Court will endeavor to make its

   selections promptly upon receipt of the applications. The Court has requested the assistance of

   Jaime Dodge, Director of the Institute for Complex Litigation and Mass Claims at Emory Law

   School, in facilitating this process, including convening the discussions of the Initial Census Team

   and creating a data analytics architecture for this MDL. The parties may authorize conversations

   with other counsel or stakeholders that Professor Dodge may find helpful, discuss litigation ideas

   or strategies, and/or share any written records or documents with her. No communications or

   sharing of materials with Professor Dodge in this context will be deemed a waiver of privilege, the

   protection afforded by the work place doctrine, the protection afforded material prepared for

   litigation, or violation of HIPAA or other law limiting the sharing of information. This protection


                                                      3
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 4 of 36



   is retroactive and covers all prior conversations and communications between Professor Dodge

   and either side related to this litigation. The Initial Census Team should file its draft proposal for

   an initial census in this case as a “Notice of Filing Draft Initial Census Proposals” on or before

   March 16, 2020.

          6.      POSITION STATEMENT—Plaintiffs and defendants shall submit to the Court by

   email in Word Format to Rosenberg@flsd.uscourts.gov on or before March 6, 2020 a brief written

   statement indicating their preliminary understanding of the facts involved in the litigation and the

   critical factual and legal issues. These statements will not be filed, will not be binding, will not

   waive claims or defenses, and may not be offered in evidence against a party in later proceedings.

   A copy of the statement shall also be provided to Professor Dodge. The parties’ statements shall

   list all pending motions, as well as all related cases pending in state or federal court, together with

   their current status, including any discovery taken to date, to the extent known. The parties shall

   be limited to one such submission for all plaintiffs and one such submission for all defendants. In

   addition, the parties shall identify no more than two expert witnesses (and include their CV), who

   will be available within the next several months to participate in a Science Day to educate the

   Court as to the scientific issues raised in the claims alleged in this MDL; again, this is without

   prejudice to changes, if needed.

          7.      APPEARANCE AT INITIAL CONFERENCE—Each party represented by

   counsel shall appear at the Initial Conference through their attorney who will have primary

   responsibility for the party’s interest in this litigation. To minimize costs and facilitate a

   manageable Initial Conference, parties with similar interests may agree, to the extent practicable,

   to have an appearing attorney represent their interests at the Initial Conference. A party, by

   designating an attorney to represent the party’s interest at the Initial Conference, will not be


                                                     4
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 5 of 36



   precluded from personally participating or selecting other representation during the future course

   of this litigation, nor will appearance at the conference waive objections to jurisdiction, venue, or

   service. Parties not represented by counsel may appear themselves or through an authorized and

   responsible agent. The Court will make available a telephone line to permit counsel and

   unrepresented parties or their agents who do not attend the Initial Conference in person to listen to

   the conference proceedings. However, to facilitate a manageable Initial Conference, no person

   attending by telephone will be permitted to speak at the conference. All counsel seeking a

   leadership position shall attend the Initial Conference in person.

          Instructions for appearing via telephone are as follows:

                  1.      Please call five (5) minutes prior to the Initial Conference.

                  2.      The toll-free number is: 1 (877) 873-8018.

                  3.      The access code is: 9890482.

                  4.      The security code is: 4008.

          The Court’s telephone conference system has a maximum capacity of 200 calls. The

   parties should take this into account when determining whether to appear in person or by telephone.

          8.      SERVICE—Prior to the Initial Conference, service of all papers, including this

   Order, shall be made by the Initial Census Team on each of the attorneys on the Panel Attorney

   Service List attached hereto and designated as Schedule B. Counsel on this list are requested to

   forward a copy of this Order to other attorneys who should be notified of the Initial Conference.

   Any attorney who wishes to have his or her name added to or deleted from such Panel Attorney

   Service List may do so by filing a notice with the Court seeking to be added to or removed from

   the Service List. Persons who are not named as parties in this litigation but may later be joined as

   parties or who are parties in related litigation pending in other federal or state courts are invited to


                                                      5
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 6 of 36



   appear at the Initial Conference. Liaison counsel for the parties, if appointed before the Initial

   Conference, shall file prior to the Initial Conference the most up-to-date list of all attorneys in the

   case and their office addresses, phone and fax numbers, and email addresses.

          9.      EXTENSION AND STAY—Each defendant is granted an extension of time for

   responding by motion or answer to the complaint(s) until a date to be set by this Court. Pending

   the Initial Conference and further orders of this Court, all outstanding discovery proceedings are

   stayed, and no further discovery shall be initiated.

          10.     MASTER DOCKET FILE—Any pleading or document which is to be filed in any

   of these actions shall be filed with the Clerk of this Court and not in the transferor court. The Clerk

   of this Court will maintain a master docket case file under the style “In Re: ZANTAC

   (RANITIDINE) PRODUCTS LIABILITY LITIGATION” and the identification “MDL No. 2924,

   20-MD-2924.” When a pleading is intended to be applicable to all actions, this shall be indicated

   in the caption of the pleading by the words: “This Document Relates to All Cases.” When a

   pleading is intended to apply to less than all cases, this Court's docket number for each individual

   case to which the pleading relates shall appear immediately after the words “This Document

   Relates to” in the caption of the pleading. The following is a sample of the pleading caption:




                                                     6
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 7 of 36



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


   IN RE: ZANTAC (RANITIDINE)                                                        MDL NO. 2924
   PRODUCTS LIABILITY                                                                 20-MD-2924
   LITIGATION
                                                          JUDGE ROBIN L. ROSENBERG
                                                 MAGISTRATE JUDGE BRUCE E. REINHART

   _______________________________/

   THIS DOCUMENT RELATES TO:

          11.     FILING—All documents filed in this Court must be filed electronically pursuant to

   Local Rule 5.1(b) and this Court’s Administrative Procedures for Electronic Filing. Information

   on electronic filing can be found on the Court’s website at: https://www.flsd.uscourts.gov/policies-

   procedures.

          Counsel who appeared in a transferor court prior to transfer need not enter an additional

   appearance before this Court.

          Attorneys not admitted to practice in the United States District Court for the Southern

   District of Florida and who have not obtained local counsel shall be allowed electronic filing

   privileges and permitted to file and receive service of documents electronically according to this

   Court’s CM/ECF Administrative Procedures, notwithstanding language to the contrary in Special

   Rule 4 of the Local Rules of the United States District Court for the Southern District of Florida.

   Such attorneys shall file the Certificate of Understanding attached at Schedule C. The Court directs

   the Court Administrator-Clerk of Court to assign CM/ECF usernames and passwords to such

   attorneys following the receipt by the Clerk of Court of properly executed Certificates of

   Understanding.




                                                    7
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 8 of 36



          An attorney who, due to exceptional circumstances, is unable to comply with the

   requirements of electronic filing, may apply to the Court for an order granting an exemption. The

   application shall be in writing and shall state the reason for the attorney’s inability to comply.

          Pro se litigants shall file their pleadings with the Clerk of this Court on paper.

          12.      DOCKETING—When an action that properly belongs as part of In Re: Zantac

   (Ranitidine) Products Liability Litigation is hereinafter filed in the Southern District of Florida or

   transferred here from another court, the Clerk of this Court shall:

                a. File a copy of this Order in the separate file for such action;

                b. Make an appropriate entry on the master docket sheet;

                c. Forward to the attorneys for the plaintiff in the newly filed or transferred case a

                   copy of this Order;

                d. Upon the first appearance of any new defendant, forward to the attorneys for the

                   defendant in such newly filed or transferred cases a copy of this Order.

          13.      PRESERVATION OF EVIDENCE—All parties and their counsel are directed to

   preserve evidence that may be relevant to this action. The duty extends to documents, data, and

   tangible things in possession, custody, and control of the parties to this action, and any employees,

   agents, contractors, carriers, bailees, or other nonparties who possess materials reasonably

   anticipated to be subject to discovery in this action. “Documents, data, and tangible things” is to

   be interpreted broadly to include writings, records, files, correspondence, reports, memoranda,

   calendars, diaries, minutes, electronic messages, voice mail, email, telephone message records or

   logs, computer and network activity logs, hard drives, backup data, removable computer storage

   media such as tapes, discs and cards, printouts, document image files, Web pages, databases,

   spreadsheets, software, books, ledgers, journals, orders, invoices, bills, vouchers, checks


                                                      8
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 9 of 36



   statements, worksheets, summaries, compilations, computations, charts, diagrams, graphic

   presentations, drawings, films, charts, digital or chemical process photographs, video,

   phonographic, tape or digital recordings or transcripts thereof, drafts, jottings and notes, studies or

   drafts of studies or other similar such material. Information that serves to identify, locate, or link

   such material, such as file inventories, file folders, indices, and metadata, is also included in this

   definition. Preservation includes the obligation not to alter any such thing as to its form, content,

   or manner of filing. Until the parties reach an agreement on a preservation plan or the Court orders

   otherwise, each party shall take reasonable steps to preserve all documents, data, and tangible

   things containing information potentially relevant to the subject matter of this litigation. Each

   counsel is under an obligation to the Court to exercise all reasonable efforts to identify and notify

   parties and nonparties, including employees of corporate or institutional parties, of the contents of

   this paragraph. Failure to comply may lead to dismissal of claims, striking of defenses, imposition

   of adverse inferences, or other dire consequences.

          Before any devices, tangible things, documents, and other records which are reasonably

   calculated to lead to admissible evidence are destroyed, altered, or erased, counsel shall confer to

   resolve questions as to whether the information should be preserved. If counsel are unable to agree,

   any party may apply to this Court for clarification or relief from this Order upon reasonable notice.

          14.     FILING OF DISCOVERY REQUESTS—In accordance with Local Rule 26.1(b),

   discovery requests and responses are not to be filed nor sent to the Judge’s Chambers, except when

   specifically ordered by the Court to the extent needed in connection with a motion.

          15.     LIAISON COUNSEL—The Court will consider the appointment of liaison counsel

   for the parties. Prior to the Initial Conference, counsel for the plaintiffs and counsel for defendants

   shall, to the extent they have not already done so, confer and seek consensus on the selection of a


                                                     9
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 10 of 36



   candidate for the position of liaison counsel for each group who will be charged with essentially

   administrative matters. For example, liaison counsel shall be authorized to receive orders and

   notices from the Court on behalf of all parties within their liaison group, and pending further orders

   of the Court, shall be responsible for the preparation and transmittal of copies of such orders and

   notices to the parties in their liaison group and perform other tasks determined by the Court.

   Liaison counsel shall be required to maintain complete files with copies of all documents served

   upon them and shall make such files available to parties within their liaison group upon request.

   Liaison counsel are also authorized to receive orders and notices from the Judicial Panel on Multi

   District Litigation pursuant to Rule 4.1(d) of the Panel's Rules of Procedure or from the transferee

   court on behalf of all parties within their liaison group and shall be responsible for the preparation

   and transmittal of copies of such orders and notices to the parties in their liaison group. Plaintiffs’

   liaison counsel shall coordinate the establishment of a document depository, real or virtual, to be

   available to all participating plaintiffs’ counsel. The expenses incurred in performing the services

   of liaison counsel shall be shared equally by all members of the liaison’s group in a manner

   agreeable to the parties or set by the Court failing such agreement. The parties, if they have agreed

   upon the selection of a candidate for the position of liaison counsel for each group, shall file with

   the Court on or before March 6, 2020, a ‘Notice of Agreed Upon Liaison Counsel” and include

   the identity and contact information for the liaison counsel agreed upon by the parties. If the parties

   are unable to agree upon the selection of a candidate for the position of liaison counsel for each

   group, applications and/or nominations for the designation of liaison counsel must be filed on or

   before March 6, 2020. The applications and/or nominations must also be served upon counsel

   named in Schedule B. No submissions longer than three (3) pages will be considered. Appointment

   of liaison counsel will be made by the Court after full consideration of the proposals. At the Initial



                                                     10
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 11 of 36



   Conference, liaison counsel, if appointed, and/or the parties should be prepared to discuss any

   additional needs for an organizational and leadership structure or any additional matters consistent

   with the efficient handling of this matter. Henceforth, liaison counsel for all parties shall meet and

   confer prior to the Court conferences; prepare agendas for the conferences and submit them to the

   Court three days before the conference; and report at the conference regarding the status of the

   case. The designation of liaison counsel is made without either prejudice or advantage to any other

   leadership role by that attorney.

          16.     PLAINTIFFS’ STEERING COMMITTEE—The Court will consider the

   appointment of a Plaintiffs’ Steering Committee (“PSC”) to conduct and coordinate the discovery

   stage of this litigation with the defendants’ representatives or committee. The Court recognizes

   that plaintiffs will need substantial human and capital resources to pursue this litigation and the

   importance of a PSC in that endeavor, but also the downsides of creating an unnecessarily large

   leadership structure. The Court is aware of the benefits of a smaller leadership team, but will look

   forward to the initial census in providing useful information about the likely size and nature of the

   MDL before making a final decision about the size and structure, including but not limited to the

   need for either co-leads or an executive committee. Applications and/or nominations for the

   leadership positions must be filed on or before March 6, 2020. The applications and/or

   nominations must also be served upon counsel named in Schedule B. The main criteria for

   individual membership in the PSC will be: (a) willingness and availability to commit to a time-

   consuming project; (b) ability to work cooperatively with others; (c) professional experience in

   this type of litigation; and (d) willingness to commit the necessary resources to pursue this matter.

   Collectively, the Court seeks a PSC that is diverse and experienced, but also has a diversity of

   experiences – the leadership team should represent different skill sets, expertise, life experiences,



                                                    11
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 12 of 36



   and prior MDLs, so that together they can bring together a multiplicity of approaches to select the

   best ideas for moving this matter forward. The Court recognizes the value of both seasoned

   leadership and energetic attorneys with new ideas. Applications and/or nominations should

   succinctly address each of the above criteria as well as any other relevant matters. No submissions

   longer than three (3) pages plus an appendix will be considered. The Court will only consider

   attorneys who have filed a civil action in this litigation. Appendix A to the application and/or

   nomination shall include a list of all state and federal Zantac cases in which the attorney appears

   as counsel. State cases shall be listed separately from federal cases, and the list of state cases shall

   include the court in which the case is pending, the court file number, the name of the presiding

   judge, and the presiding judge’s telephone number. Appendix B shall include a list or chart of the

   other MDLs in which the attorney has performed work, including the presiding judge, the

   presiding judge’s telephone number, the position (if any) held, the nature of the MDL (drug,

   device, antitrust, etc.), a phrase describing the nature of the work performed (e-discovery, science,

   depositions, etc.), and the extent of ongoing time commitment to that MDL. Attorneys may include

   specific non-MDL matters that they believe are highly relevant, but counsel are reminded that

   brevity and judgment are valuable traits in leadership counsel. Attorneys may include an optional

   Appendix C listing other attorneys whom they believe would be beneficial to leadership, in lieu

   of a separate nomination, with a single sentence explaining what unique expertise the individual

   brings as part of the proposed collective group.

           Counsel are reminded that the Court intends to create an efficient leadership team at this

   phase of the litigation, and thus suggestions of large leadership teams will not be as helpful to the

   Court as smaller proposals.




                                                      12
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 13 of 36



          Objections in writing may be made to the appointment of a proposed applicant and/or

   nominee. These must be filed on or before March 11, 2020. The objections must not be longer

   than three (3) pages and must be supported by necessary documentation. As with the application

   and/or nomination, any objection must be served on all counsel appearing on Schedule B.

          The PSC will have the following responsibilities:

          Discovery:

                 1. Initiate, coordinate, and conduct all pretrial discovery on behalf of

                       plaintiffs in all actions which are consolidated with the instant multidistrict

                       litigation.

                 2. Develop and propose to the Court schedules for the commencement,

                       execution, and completion of all discovery on behalf of all plaintiffs.

                 3. Cause to be issued in the name of all plaintiffs the necessary discovery requests,

                       motions, and subpoenas pertaining to any witnesses and documents needed to

                       properly prepare for the pretrial discovery of relevant issues. Similar requests,

                       notices, and subpoenas may be caused to be issued by the PSC upon written

                       request by an individual attorney to assist him or her in the preparation of the

                       pretrial stages of his or her client’s particular claims.

                 4. Conduct all discovery in a coordinated, efficient, and consolidated manner on

                       behalf and for the benefit of all plaintiffs. No attorney for a plaintiff may be

                       excluded from attending the examination of witnesses and other proceedings.

                       Such attorney may suggest questions to be posed to deponents through the

                       designated PSC members, provided that such questions are not repetitious.




                                                      13
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 14 of 36



         Hearings and Meetings:

               1. Call meetings of counsel for plaintiffs for any appropriate purpose, including

                   coordinating responses to questions of other parties or of the Court. Initiate

                   proposals, suggestions, schedules, or joint briefs, and any other appropriate

                   matters pertaining to pretrial proceedings.

               2. Examine witnesses and introduce evidence at hearings on behalf of

                   plaintiffs.

               3. Act as spokesperson for all plaintiffs at pretrial proceedings and in response to

                   any inquiries by the Court, subject to the right of any plaintiff’s counsel to

                   present non-repetitive individual or different positions.

         Miscellaneous:

               1. Submit and argue any verbal or written motions presented to the Court on

                   behalf of the PSC as well as oppose any motions submitted by the defendants.

               2. Negotiate and enter into stipulations with defendants. All stipulations entered

                   into by the PSC, except for strictly administrative details such as scheduling,

                   must be submitted for Court approval and will not be binding until approved

                   by the Court. Any attorney not in agreement with a non-administrative

                   stipulation shall file a written objection thereto within ten (10) days after he or

                   she knows or should have reasonably become aware of the stipulation. Failure

                   to object within the term allowed shall be deemed a waiver and the stipulation

                   will automatically be binding on that party.

               3. Explore, develop, and pursue all settlement options pertaining to any claim or

                   portion thereof of any case filed.



                                                 14
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 15 of 36



                  4. Maintain adequate files of all pretrial matters and have them available, under

                      reasonable terms and conditions, for examination by plaintiffs or their

                      attorneys.

                  5. Prepare periodic status reports summarizing the PSC’s work and progress.

                      These reports shall be submitted to the plaintiffs’ liaison counsel who will

                      promptly distribute copies to the other plaintiffs’ attorneys.

                  6. Perform any task necessary and proper for the PSC to accomplish its

                      responsibilities as defined by the Court’s orders.

                  7. Perform such other functions as may be expressly authorized by further orders

                      of this Court.

                  8. Reimbursement for costs and/or fees for services will be set at a time and in a

                      manner established by the Court after due notice to all counsel and after a

                      hearing.

          17.     DEFENDANTS’ STEERING COMMITTEE—The Court will consider the

   recommendations of the defendants for membership on the Defendants’ Steering Committee.

   Defendants’ Steering Committee will have the duties and responsibilities described in Paragraph

   16 of this Order as it pertains to this respective group.

          18.     MDL 2924 WEBSITE—A website particular to MDL 2924 has been created and

   can be accessed by going to this Court’s website located at www.flsd.uscourts.gov and clicking on

   “Multi-District Litigation (MDL)” under “Case Info,” and then clicking on the link to “Zantac

   (Ranitidine) Products Liability Litigation, MDL 2924 (Hon. Robin L. Rosenberg).”

          19.     COMMUNICATION WITH THE COURT—Unless otherwise ordered by this

   Court, all substantive communications with the Court shall be in writing, with copies to opposing


                                                     15
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 16 of 36



   counsel. Nevertheless, the Court recognizes that cooperation by and among plaintiffs’ counsel and

   by and among defendants’ counsel is essential for the orderly and expeditious resolution of this

   litigation. The communication of information among and between plaintiffs’ counsel and among

   and between defendants’ counsel shall not be deemed a waiver of the attorney-client privilege or

   the protection afforded attorney’s work product, and cooperative efforts contemplated above shall

   in no way be used against any plaintiff by any defendant or against any defendant by any plaintiff.

   Nothing contained in this provision shall be construed to limit the rights of any party or counsel to

   assert the attorney-client privilege or attorney work product doctrine.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 14th day of

   February, 2020.


                                                         _______________________________
                                                         ROBIN L. ROSENBERG
   Attachments                                           UNITED STATES DISTRICT JUDGE




                                                    16
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 17 of 36



   IN RE: ZANTAC (RANITIDINE)                                         MDL No. 2924
   PRODUCTS LIABILITY LITIGATION                                       20-MD-2924


                                         SCHEDULE A

               Eastern District of California

      HANSEN v. BOEHRINGER INGELHEIM PHARMACEUTICALS, INC., ET
        AL., C.A. No. 2:19-02069

               Northern District of California

      BALISTRERI v. BOEHRINGER INGELHEIM PHARMACEUTICALS, INC., ET AL.,
        C.A. No. 3:19-07226
      GARZA, ET AL. v. SANOFI-AVENTIS U.S. LLC, ET AL., C.A. No. 5:19-05772

               District of Colorado

      BLAKE v. BOEHRINGER INGELHEIM PHARMACEUTICALS, INC., ET
        AL., C.A. No. 1:19-02991

               District of Connecticut

      DIMESKY, ET AL. v. SANOFI-AVENTIS U.S. LLC, ET AL., C.A. No. 3:19-01517
      CRAVENS, ET AL. v. BOEHRINGER INGELHEIM PHARMACEUTICALS,
         INC., ET AL., C.A. No. 3:19-01683

               Southern District of Florida

      LOPEZ FLORES v. SANOFI US SERVICES INC., ET AL., C.A. No. 0:19-62313
      KERZER v. SANOFI-AVENTIS U.S. LLC., ET AL., C.A. No. 1:19-24092
      GALIMIDI v. SANOFI US SERVICES INC., ET AL., C.A. No. 1:19-24395

               Southern District of Illinois

      SOBIESZCZYK v. BOEHRINGER INGELHEIM PHARMACEUTICALS,
        INC., ET AL., C.A. No. 3:19-01200

               District of New Jersey

      SANTORELLA, ET AL. v. SANOFI-AVENTIS U.S. LLC, ET
         AL., C.A. No. 3:19-18146
      PINALES v. SANOFI S.A., ET AL., C.A. No. 3:19-19324


                                                 17
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 18 of 36



      CRAVENS, ET AL. v. BOEHRINGER INGELHEIM PHARMACEUTICALS, INC.,
        ET AL., C.A. No. 3:19-19368

               Eastern District of New York

      DE LUCA v. SANOFI-AVENTIS U.S. LLC, ET AL., C.A. No. 1:19-06160

               Southern District of New York

      RODRIGUEZ v. SANOFI U.S. LLC, ET AL., C.A. No. 1:19-09527




                                               18
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 19 of 36



                                          SCHEDULE B

   Plaintiffs’ Counsel

   Robert Brent Wisner
   Pedram Esfandiary
   Bijan Esfandiari
   Michael L. Baum
   Adam Foster
   Cara Luther
   Nicole K.H. Maldonado
   BAUM HEDLUND ARISTEI & GOLDMAN
   10940 Wilshire Blvd. 17th Floor
   Los Angeles, CA 90024
   rbwisner@baumhedlundlaw.com
   PEsfandiary@BaumHedlundLaw.com
   Plaintiffs: Walter H. Hansen, Joseph John Balistreri, Mark Allan Blake, Keith Sobieszczyk,
   Shawn Lorenzo Francis, Kerri L. Brest-Landry


   Steve W. Berman
   HAGENS BERMAN SOBOL SHAPIRO LLP
   1301 Second Ave., Suite 2000
   Seattle, WA 98101
   steve@hbsslaw.com
   Plaintiffs: Dennis Diamante, Carole Perone, Dawn M. Alviar, George Baker, Doris Bean, Lena
   Marie Bell, April Michelle Bryant, Susan Carbagal, Trula B. Davis, Sharon Dawson, David W.
   Everett, Angela Michelle Green, Deborah Haskins, Brenda Johnson, Bobby Jordan, Lynda Liem,
   Monica Linson, Christina Loubriel, Betty Lutz, Linda Maceachern, Tammie Mae Mackley,
   Robin Marable, The Estate of Flory L. Perone, Loretta Wynn


   James E. Cecchi
   Donald A. Ecklund
   Mark M. Makhail
   Chirali V. Patel
   CARELLA BYRNE CECCHI OLSTEIN BRODY & AGNELLO, P.C.
   5 Becker Farm Road
   Roseland, NJ 07069
   jcecchi@carellabyrne.com
   Plaintiffs: Herbert Souza, Dennis Diamante, Carol Perone, Dawn M. Alviar, Sherry Arias,
   George Baker, Juan Bazan, Doris Bean, Lena Marie Bell, Steven Wayne Bice, Jason Boekholt,
   Susan Carbagal, Larry Conquest, Trula B. Davis, Sharon Dawson, David W. Everett, David
   Gawlick, Angela Michelle Green, Deborah Haskins, Lawrence W. Jacquet, Brenda Johnson,
   Bobby Jordan, Virgil Kiger, Lynda Liem, Monica Linson, Christina Loubriel, Betty Lutz, Linda
   Maceachern, Tammie Mae Mackley, Robin Marable, Timothy Mccann, Anthony K. Micle, Sr.,

                                                 19
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 20 of 36



   William Molina, James Lee Moors, Warner Pinkney, Marisa Roessler, Mary Sue Rose, Olga
   Rutherford, Edward Joseph Simon, The Estate of Flory L. Perone, Juanita Wilkerson, Loretta
   Wynn, Rozanne Zacek


   Robert C. Hilliard
   Kimberly Beck
   HILLIARD MARTINEZ CONZALES, LLP
   719 S. Shoreline Blvd.
   Corpus Christi, Texas 78401
   bobh@hmglawfirm.com
   kbeck@hmglawfirm.com
   Plaintiffs: George Cravens, Dennis Diamante, Carol Perone, Dawn M. Alviar, Sherry Arias,
   George Baker, Juan Bazan, Doris Bean, Lena Marie Bell, Steven Wayne Bice, Jason Boekholt,
   April Michelle Bryant, Susan Carbagal, Larry Conquest, Trula B. Davis, Sharon Dawson, David
   W. Everett, David Gawlick, Angela Michelle Green, Deborah Haskins, Lawrence W. Jacquet,
   Brenda Johnson, Bobby Jordan, Virgil Kiger, Lynda Liem, Monica Linson, Christina Loubriel,
   Betty Lutz, Linda Maceachern, Tammie Mae Mackley, Robin Marable, Timothy Mccann,
   Anthony K. Micle, Sr., William Molina, James Lee Moors, Warner Pinkney, Marisa Roessler,
   Mary Sue Rose, Olga Rutherford, Edward Joseph Simon, The Estate of Flory L. Perone, Juanita
   Wilkerson, Loretta Wynn, Rozanne Zacek


   Jason A. Zweig
   Zoran Tasić
   HAGENS BERMAN SOBOL SHAPIRO LLP
   455 N. Cityfront Plaza Dr., Suite 2410
   Chicago, IL 60611
   jasonz@hbsslaw.com
   zorant@hbsslaw.com
   Plaintiffs: Christina Garza, Jonathan Dimesky, Mary Santorella, Dennis Diamante, Carole
   Perone, Dawn M. Alviar, George Baker, Doris Bean, Lena Marie Bell, April Michelle Bryant,
   Susan Carbagal, Trula B. Davis, Sharon Dawson, David W. Everett, Angela Michelle Green,
   Deborah Haskins, Brenda Johnson, Bobby Jordan, Lynda Liem, Monica Linson, Christina
   Loubriel, Betty Lutz, Linda Maceachern, Tammie Mae Mackley, Robin Marable, The Estate of
   Flory L. Perone, Loretta Wynn


   Daniel A. Nigh
   Michael M. Weinkowitz
   LEVIN, PAPANTONIO, THOMAS, MITCHELL,
   RAFFERTY & PROCTOR, P.A.
   316 S. Baylen Street, Suite 600
   Pensacola, FL 32502
   dnigh@levinlaw.com
   Plaintiffs: Phillip McDonald, Joan Chase

                                                20
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 21 of 36



   James L. Ferraro, Jr.
   The FERRARO LAW FIRM, P.A.
   600 Brickell Avenue, Suite 600
   Miami, Florida 33131
   jjr@ferrarolaw.com
   Plaintiffs: Edward Lee Brown, James Fritz, Sendin, Sturgill, Robert Baker, Michael Carroll,
   Mike A. Carroll, Michael C. Konn, Sandra Payne, Gregory Vavra, Thomas A. Wells, Gary C.
   Will


   Charles E. Whorton
   RIVERO MESTRE LLP
   2525 Ponce de Leon Boulevard Suite 1000
   Coral Gables, FL 33134
   cwhorton@riveromestre.com
   Plaintiff: MSP Recovery Claims, Series LLC


   Yechezkel Rodal
   RODAL LAW, P.A.
   5300 N.W. 33rd Ave Suite 219
   Ft. Lauderdale, FL 33309
   chezky@rodallaw.com
   Plaintiff: Nancy E. Lopez Flores


   Francisco Raul Maderal, Jr.
   COLSON, HICKS, EIDSON
   255 Alhambra Circle
   Coral Gables, FL 33134
   frank@colson.com
   Plaintiff: Steven Kerzer


   Michael Abraham Citron
   MAC LEGAL, PA
   3100 N. 29th Court Suite 100
   Hollywood, FL 33020
   Michael@maclegalpa.com
   Plaintiff: Joseph Galimidi


   Tina Wolfson
   Ruhandy Glezakos
   Bradley K. King
   AHDOOT & WOLFSON, PC

                                                 21
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 22 of 36



   10728 Lindbrook Drive
   Los Angeles, CA 90024
   twolfson@ahdootwolfson.com
   Plaintiffs: Michelle Coggins, Sandra R. Weeks

   Shanon J. Carson
   Jeffrey L. Osterwise
   Jacob M. Polakoff
   Amanda R. Trask
   BERGER MONTAGUE PC
   1818 Market Street, Suite 3600,
   Philadelphia, PA 19103
   scarson@bm.net
   josterwise@bm.net
   Plaintiff: Carmen Colon


   John Gerard Albanese
   E. Michelle Drake
   BERGER & MONTAGUE PC
   43 S.E. Main Street
   Suite 505
   Minneapolis, MN 55414
   jalbanese@bm.net
   Plaintiff: Carmen Colon


   Lori G. Kier
   Joseph G. Sauder
   Matthew D. Schelkopf
   SAUDER SCHELKOPF LLC
   555 Lancaster Avenue
   Berwyn, PA 19312
   Plaintiff: Carmen Colon


   Mitchell M. Breit
   SIMMONS HANLY CONROY LLC
   112 Madison Avenue
   7th Floor
   New York, NY 10016-7416
   mbreit@simmonsfirm.com
   Plaintiff: Carmen Colon




                                               22
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 23 of 36



   Lee Albert
   Brian P. Murray
   GLANCY PRONGAY & MURRAY LLP
   230 Park Avenue, Suite 530
   New York, NY 10169
   lalbert@glancylaw.com
   Plaintiff: Francis Neary


   Christopher A. Seeger
   David Tawil
   SEEGAR WEISS
   55 Challenger Road, Suite 600
   Ridgefield Park, NJ 07660
   cseegar@seegarweiss.com
   Plaintiffs: Michael Combs, Deborah Combs


   Asim M. Badaruzzaman
   Jeffrey S. Grand
   Christopher A. Seeger
   SEEGER WEISS LLP
   77 Water Street, 8th Floor
   Nw York, NY 10005
   abadaruzzaman@seegerweiss.com
   Plaintiffs: Deborah Combs, Michael Combs


   David R Buchanan
   SEEGER WEISS LLP
   1515 Market Street
   Suite 1380
   Philadelphia, PA 19102
   dbuchanan@seegerweiss.com
   Plaintiffs: Deborah Combs, Michael Combs


   Andrew Joseph Obergfell
   Joseph I Marchese
   BURSOR & FISHA PA
   888 Seventh Avenue
   New York, NY 10106
   aobergfell@bursor.com
   Plaintiffs: Alfonso Pinales, Glorimar Rodriquez, Stacey Koppell, Dan Zhovtis, Dana Viola




                                                23
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 24 of 36



   Neal J. Deckant
   BURSOR & FISHER, P.A.
   1990 North California Blvd., Suite 940
   Walnut Creek, CA 94596
   ndeckant@bursor.com
   Plaintiff: Stacey Koppell


   Neal J Deckant
   BURSOR & FISHER PA
   2665 S. Bayshore Drive Suite 220
   Miami, FL 33133
   ndeckant@bursor.com
   Plaintiffs: Stacey Koppell, Dan Zhovatis


   T. Roe Frazer II
   FRAZER PLC
   30 Burton Hills Blvd. Ste 450
   Nashville, TN 37215
   roe@frazer.law
   Plaintiff: Mary Anthony


   Spencer Humphrey Hoisington
   CAMPBELL & ASSOCIATES
   P.O. Box 31666 Charlotte, NC 28231
   Plaintiff: Mary Anthony


   Jennifer A. Moore
   Ashton R. Smith
   MOORE LAW GROUP, PLLC
   1473 South 4th Street
   Louisville, KY 40208
   jennifer@moorelawgroup.com
   Plaintiffs: Howell Franklin, Gary Campu, Gary Hart, Ronald Johnson, Christopher Wamble


   Antonio Vozzolo
   VOZZOLO LLC
   345 Route 17 South
   Upper Saddle River, NJ 07458
   Plaintiffs: Richard Froehlich, Amanda Swearingen




                                               24
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 25 of 36



   Aimee Wagstaff
   Kathryn M. Forgie
   David J. Wood
   ANDRUS WAGSTAFF, PC
   7171 W. Alaska Drive
   Lakewood, Colorado 80226
   aimee.wagstaff@andruswagstaff.com
   kathryn.forgie@andruswagstaff.com
   david.wool@andruswagstaff.com
   Plaintiff: Kerry L. Brest-Landry


   Marcus J. Susen
   Justin R. Parafinczuk
   PARAFINCZUK WOLF SUSEN
   110 East Broward Boulevard, Suite 1630
   Fort Lauderdale, Florida 33301
   msusen@pwslawfirm.com
   jparafinczuk@pwslawfirm.com
   Plaintiffs: Shriece Franks, Gloria Wilson


   Elizabeth A. Fegan
   FEGAN SCOTT, LLC
   150 S. Wacker Drive 24th Floor
   Chicago, IL 60606
   beth@feganscott.com
   Plaintiffs: Lynn White, Nataliya Birman, Reva Hodges, Marishia Qualls, Karl D. Stursberg,
   Gregory Alan Wayland


   Lynn A. Ellenberger
   FEGAN SCOTT, LLC
   500 Grant Street Suite 2900
   Pittsburg, PA 15219
   Plaintiffs: Lynn White, Nataliya Birman, Reva Hodges, Marishia Qualls, Karl D. Stursberg,
   Gregory Alan Wayland




                                                25
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 26 of 36



   Todd C. Werts
   Bradford B. Lear
   LEAR WERTS LLP
   2003 West Broadway, Suite 107
   Columbia, Missouri 65203
   lear@learwerts.com
   werts@learwerts.com
   Plaintiff: Tim Rosenaeur


   Zahra Dean
   Zahra R. Dsouza
   Craig William Hillwig
   William E. Hoese
   KOHN, SWIFT & GRAF, P.C.
   1600 Market Street, Suite 2500
   Philadelphia, PA 19103
   zdean@kohnswift.com
   zdsouza@kohnswift.com
   chillwig@kohnswift.com
   whoese@kohnswift.com
   Plaintiff: Yesenia Melillo


   Kevin P. Fitzpatrick
   MARSCHHAUSEN & FITZPATRICK, P.C.
   835 Old Country Road
   Westbury, NY 11590
   kfitzpatrick@marschfitz.com
   Plaintiff: Patrick A. De Luca


   James L. Ferraro
   John Martin Murphy
   Brian R. Herberth
   Joyce C. Reichard
   KELLEY & FERRARO, LLP
   Ernst & Young Tower
   950 Main Avenue
   Suite 1300 Cleveland, OH 44113
   brherberth@kelley-ferraro.com
   jmurphy@kelley-ferraro.com
   jreichard@kelley-ferraro.com
   Plaintiffs: Gary C. Will, Sandra Payne, Gregory Vavra, Robert Baker, Michael Carroll, Mike A.
   Carroll, Michael C. Konn, Thomas A. Wells



                                                26
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 27 of 36



   John R. Davis
   SLACK DAVIS SANGER, LLP
   2705 Bee Cave Road, Suite 220
   Austin, TX 78746
   Plaintiffs: Jennifer Bond, Renee Chatman, Eric Ragis, Lisa Ragis, Ronald Ragis, Herbert Souza,
   Sara Souzsa


   Steven A. Bredice
   THE LAW OFFICE OF STEVEN A. BREDICE
   17 GW Tatro Drive
   P.O. Box 519
   Jeffersonville, VT 05464-0519
   Plaintiffs: Eric Ragis, Lisa Ragis, Ronald Ragis


   Stephen H. Galebach
   GALEBACH LAW OFFICE
   9-11 Touro Avenue
   Medford, MA 02155
   steve@galebachlaw.com
   Plaintiffs: Jennifer Bond, Eric Ragis, Lisa Ragis, Ronald Ragis


   Marlene J. Goldenberg
   Noah C. Lauricella
   GOLDENBERGLAW, PLLC
   800 LaSalle Avenue
   Suite 2150
   Minneapolis, MN 55402
   mjgoldenberg@goldenberglaw.com
   Plaintiffs: Jennifer Bond, Renee Chatman, Eric Ragis, Lisa Ragis, Ronald Ragis, Herbert Souza,
   Sara Souzsa


   Reuben Honik
   David J. Stanoch
   GOLOMB & HONIK
   1835 Market Street, Suite 2900
   Philadelphia, PA 19103
   rhonik@golombhonik.com
   Plaintiffs: Jennifer Bond, Renee Chatman, Eric Ragis, Lisa Ragis, Ronald Ragis, Herbert Souza,
   Sara Souzsa




                                                  27
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 28 of 36



   Allan Kanner
   Conlee S. Whiteley
   Layne C. Hilton
   Annemieke M. Tennis
   KANNER & WHITELEY LLC
   701 Camp Street
   New Orleans, LA 70130
   A.Kanner@kanner-law.com
   Plaintiffs: Jennifer Bond, Renee Chatman, Eric Ragis, Lisa Ragis, Ronald Ragis, Herbert Souza,
   Sara Souzsa


   Behram V Parekh
   KIRTLAND AND PACKARD LLP
   1638 S. Pacific Coast Highway
   Redondo Beach, CA 90277
   Plaintiffs: Sara Souzsa


   Georgiana Boss
   Daniel C. Burke
   Morris S. Dweck
   BERNSTEIN LIEBHARD LLP
   10 East 40th Street
   New York, NY 10016.
   gboss@bernlieb.com
   Plaintiffs: Joseph E. Chille, Sonja O’Neal


   Joseph H. Saunders
   Nicola Larmond-Harvey
   SAUNDERS & WALKER PA
   3491 Gandy Boulevard North
   Suite 200
   P.O. Box 1637
   Pinellas Park, FL 33780-1637
   joe@saunderslawyers.com
   Plaintiffs: Suzanne Drescher, Thomas John Harris


   Steven C. Babin
   BABIN LAW, LLC
   1320 Dublin Road
   Suite 100
   Columbus, OH 43215
   steven.babin@babinlaws.com

                                                 28
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 29 of 36



   Plaintiffs: Sammy Bryson, Antoine Dodson, Johnny Duyn, Joletta Jordan, Tabatha Lafferty,
   Ronnie Lawrence, Carrie Lupien, Darlene Maphis, Connie McCartney, Anthony Miliner,
   Thelma Myles, Ronald Ragan, Chris Troyan


   Adam W. Krause
   KRAUSE & KINSMAN LLC
   4717 Grand Avenue
   Suite 250
   Kansas City, MO 64112
   Plaintiffs: Sammy Bryson, Antoine Dodson, Johnny Duyn, Joletta Jordan, Tabatha Lafferty,
   Ronnie Lawrence, Carrie Lupien, Darlene Maphis, Connie McCartney, Anthony Miliner,
   Thelma Myles, Ronald Ragan, Chris Troyan


   Paige Boldt
   WATTS GUERRA LLP
   4 Dominion Drive
   Building 3
   Suite 100
   San Antonio, TX 78257
   Plaintiffs: Sherri Pellegrene, The Estate of Edward Pellegrene


   Mike C Watts
   WATTS GUERRA LLP
   5726 W. Hausman Rd., Ste. 119
   San Antonio, TX 78249
   Plaintiffs: Sherri Pellegrene, The Estate of Edward Pellegrene


   Yvonne M. Flaherty
   LOCKRIDGE GRINDAL NAUEN PLLP
   100 Washington Avenue South
   Suite 2200
   Minneapolis, MN 55401-2159
   Plaintiffs: Ryan Dahl, Brad Hoag, John Scholl




                                                   29
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 30 of 36



   Daniel E Gustafson
   Eric S. Taubel
   Amanda M. Williams
   GUSTAFSON GLUEK PLLC
   120 South Sixth Street
   Suite 2600
   Minneapolis, MN 55402
   Plaintiffs: Ryan Dahl, Brad Hoag, John Scholl


   James X. Bormes
   Catherine P. Sons
   LAW OFFICE OF JAMES X. BORMES
   8 South Michigan Avenue Suite 2600
   Chicago, IL 60603
   Plaintiff: Denise Guy


   Kasif Khowaja
   THE KHOWAKA LAW, LLC
   8 South Michigan Avenue Suite 2600
   Chicago, IL 60603
   Plaintiff: Denise Guy


   Patrick J Howard
   Simon B. Paris
   SALTZ MONGELUZZI BARRETT & BENDESKY PC
   1650 Market Street
   One Liberty Place, 52nd Floor
   Philadelphia, PA 19103
   Plaintiffs: Ryan Dahl, Brad Hoag, John Scholl


   Christopher Marlborough
   THE MARLBOROUGH LAW FIRM PC
   445 Broad Hollow Road
   Suite 400
   Melville, NY 11747-3669
   Plaintiff: Edith Massiah




                                                   30
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 31 of 36



   Trevor Bruce Rockstad
   DAVIS & CRUMP PC
   2601 14th Street
   Gulfport, MS 39501
   Plaintiff: David McAnally


   Raymond C Silverman
   Harrison M. Biggs
   Christopher C. Oxx
   PARKER WAICHMAN LLP
   6 Harbor Park Dr
   Port Washington, NY 11050
   Plaintiff: Vanessa Epting, Christopher Wamble


   Steven Cohn
   Roopal P. Luhana
   CHAFFIN LUHANA LLP
   600 Third Avenue
   12th Floor
   New York, NY 10016
   Plaintiff: Suzanne Finer




                                               31
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 32 of 36



   Defendants’ Counsel

   Richard M. Barnes
   GOODELL DEVRIES LEECH & DANN LLP
   One South Street
   Suite 2000
   Baltimore, MD 21202
   rmb@gdldlaw.com
   Defendants: Perrigo Company PLC, Perrigo Research & Development Company


   Jordan S. Cohen
   WICKER SMITH
   515 E Las Olas Blvd Ste 1400
   Fort Lauderdale, Fl 33301
   jcohen@wickersmith.com
   Defendant: Boehringer Ingelheim Pharmaceuticals, Inc.


   Ruth Dapper
   DLA PIPER LLP (US)
   401 B Street
   Ste 1700
   San Diego, CA 92101
   Ruth.dapper@dlapiper.com
   Defendants: Boehringer Ingelheim Pharmaceuticals, Inc., Chattem, Inc., Sanofi, Sanofi U.S.
   Services Inc., Sanofi-Aventis U.S. LLC


   Christopher Strongoksy
   DLA PIPER LLP
   1251 Avenue of the Americas
   27th Floor
   New York, NY 10020
   Christopher.strongosky@dlapiper.com
   Defendants: Chattem, Inc., Sanofi U.S. Services Inc., Sanofi-Aventis U.S. LLC


   Mark S. Cheffo
   Jonathan S. Tam
   DECHERT LLP
   Three Bryant Park
   1095 Avenue of the Americas
   New York, NY 10036
   Mark.cheffo@dechert.com



                                                32
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 33 of 36



   Defendants: GlaxoSmithKline, LLC, GlaxoSmithKline PLC, GlaxoSmithKline Finance PLC,
   GlaxoSmithKline Holdings (Americas) Inc., GlaxoSmithKline Holdings Limited,
   GlaxoSmithKline plc, an English limited company
   Ursula M. Henninger
   KING & SPALDING LLP
   100 North Tryon Street, Suite 3900
   Charlotte, NC 28202
   uhenninger@kslaw.com
   Defendant: Boehringer Ingelheim Pharmaceuticals, Inc.


   Paul W. Schmidt
   Kevin Michael Kelly
   COVINGTON & BURLING LLP
   One City Center
   850 Tenth Street, NW
   Washington, DC 20001-4956
   pschmidt@cov.com
   Defendants: Boehringer Ingelheim Pharmaceuticals, Inc., Boehringer Ingelheim Corporation,
   Boehringer Ingelheim USA Corporation, Chattem, Inc., SANOFI, SANOFI US SERVICES INC.


   Andrew T. Bayman
   Mark A Sentenac
   KING AND SPALDING LLP
   1180 Peachtree Stree NE
   Atlanta, GA 30309
   abayman@kslaw.com
   Defendants: Boehringer Ingelheim Corporation, Boehringer Ingelheim Pharmaceuticals, Inc.,
   Boehringer Ingelheim USA Corporation


   Eric F Gladbach
   KING & SPALDING LLP
   1185 Avenue of the Americas 34th Floor
   New York, NY 10036
   egladbach@kslaw.com
   Defendants: Boehringer Ingelheim Pharmaceuticals, Inc., Boehringer Ingelheim Corporation,
   Boehringer Ingelheim USA Corporation




                                               33
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 34 of 36



   Jordan Scott Joachim
   COVINGTON & BURLING
   620 8th Ave., 42nd Floor, #4204A
   New York, NY 10018
   jjoachim@cov.com
   Defendants: Boehringer Ingelheim Corporation, Boehringer Ingelheim Pharmaceuticals, Inc.,
   Boehringer Ingelheim USA Corporation


   Amy Lynn O'Neill
   KING & SPALDING LLP
   621 Capitol Mall
   Suite 1500
   Sacramento, CA 95814
   aoneill@kslaw.com
   Defendants: Boehringer Ingelheim Corporation, Boehringer Ingelheim Pharmaceuticals, Inc.,
   Boehringer Ingelheim USA Corporation


   Cheryl A Sabnis
   KING & SPALDING LLP
   101 Second Street Ste 2300
   San Francisco, CA 94105
   csabnis@kslaw.com
   Defendant: Boehringer Ingelheim Pharmaceuticals, Inc.


   Lindsey C Barnhart
   COVINGTON AND BURLING LLP
   One Front Street 35th Floor
   San Francisco, CA 94111-5356
   lbarnhart@cov.com
   Defendants: Boehringer Ingelheim Corporation, Boehringer Ingelheim Pharmaceuticals, Inc.,
   Boehringer Ingelheim USA Corporation


   Joseph G. Petrosinelli
   Haley Wasserman
   Stephen D. Raber
   WILLIAMS & CONNOLLY LLP
   725 12th Street, NW
   Washington, DC 20005
   jpetrosinelli@wc.com
   Defendant: Pfizer, Inc.




                                               34
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 35 of 36



   Anand Agneshwar
   ARNOLD & PORTER KAYE SCHOLER LLP
   250 West 55th Street
   New York, NY 10019
   anand.agneshwar@arnoldporter.com
   Defendants: Chattem Inc., Chatten, Inc., SANOFI, SANOFI AVENTIS U.S. LLC, SANOFI
   SA, Sanofi U.S. Services Inc., Sanofi-Aventis US Services


   Oluoma Nkechinyere Kas-Osoka
   ARNOLD & PORTER KAYE SCHOLER LLP
   Three Embarcadero Center Fl 10
   San Francisco, CA 94111
   oluoma.kas-osoka@arnoldporter.com
   Defendants: Chattem, Inc., Sanofi, Sanofi U.S. Services Inc.


   Mahnu V. Davar
   ARNOLD & PORTER KAYE SCHOLER LLP
   601 Massachusetts Ave Nw
   Washington, Dc 20001
   mahnu.davar@arnoldporter.com
   Defendants: Chattem, Inc., SANOFI, SANOFI US SERVICES INC.




                                                 35
Case 9:20-md-02924-RLR Document 13 Entered on FLSD Docket 02/14/2020 Page 36 of 36



                                             SCHEDULE C

                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   IN RE: ZANTAC (RANITIDINE) PRODUCTS                                                  MDL NO. 2924
   LIABILITY LITIGATION                                                                  20-MD-2924

                                                                 JUDGE ROBIN L. ROSENBERG

                                                 MAGISTRATE JUDGE BRUCE E. REINHART
   _______________________________/

                  CERTIFICATE OF UNDERSTANDING REGARDING
            ELECTRONIC FILING IN THE SOUTHERN DISTRICT OF FLORIDA

          I, the undersigned, do hereby certify that:

          1.      I am a member of good standing of the Bar of                                        .

           2.      I have studied, understand, and will abide by the Local Rules for the Southern
   District of Florida.

          3.    I have studied, understand, and will abide by the Administrative Procedures
   governing CM/ECF procedures in the Southern District of Florida.

          4.      I will only use this electronic filing privilege in the matter captioned above and in
   no other case in the Southern District of Florida, even if I have been granted pro hac vice status in
   another case in the Southern District of Florida.

          5.     I understand and agree that any misuse of this electronic filing privilege will be
   brought to the attention of the Honorable Robin L. Rosenberg and that this privilege may be
   revoked at any time without notice.

           6.     If any of the information below changes during the course of this action, I shall file
   a notice of such change in the MDL action, and I shall update my CM/ECF user account pursuant
   to the Administrative Procedures.

                  Name
                  State Bar Number
                  Firm Name
                  Mailing Address
                  Telephone Number
                  Email Address

   Attorney Signature:                                                          Date:                     .

                                                    36
